Title: To George Washington from Mary Pemberton, 31 March 1778
From: Pemberton, Mary
To: Washington, George



Esteemed Friend
Philad. the 31st of the 3d month 1778

The Pressing necessity of an Application to thee when Perhaps thy other Engagements of Importance may by it be Interrupted, I hope will Plead my excuse, It is in behalf of my self, and the rest of the Suffering

and Afflicted Parents, Wives and near Connections of our beloved Husbands now in Banishment at Winchester, what adds to our Distress in this sorrowfull Circumstance is the Acct we have lately received of the removal of one of them by Death, and that divers of them are much Indisposed, and as we find they are in want of necessarys Proper for Sick People we desire the Favour of General Washington to grant a Protection for One or Mor Waggons, and for the Persons we may Employ to go with them In order That they may be accommodated with what is suitable, for which we shall be much Obliged to him. sign’d in behalf of the whole by

Mary Pemberton

